      Case 20-20638        Doc 17      Filed 03/04/21 Entered 03/04/21 14:29:21                 Desc Main
                                         Document     Page 1 of 5

                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

IN RE                                                    )        Chapter 7
                                                         )
LAURA O’CONNOR,                                          )        Case No. 20-20638
                                                         )
                                 Debtor.                 )        Hon. Carol A. Doyle

                                           NOTICE OF MOTION

TO:     Attached Service List

        PLEASE TAKE NOTICE THAT on March 11, 2021, at 10:00 a.m., I shall appear before the Honorable
Judge Carol A. Doyle, or any other judge sitting in her stead and request a hearing on the Chapter 7 Trustee’s
Application to Employ Attorneys, a copy of which is attached hereto and thereby served upon you.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, use this link: http://www.zoomgov.com/. Then enter the meeting ID.

To appear by telephone, call (669) 254-5252 or (646) 828-7666. Appearing by telephone will require extra
clearance before being allowed into the hearing.

Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the password is Doyle742.
The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, these
motions will be called on the presentment date. If no Notice of Objection is timely filed, the Court may grant the
motions in advance without a hearing

                                        CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing NOTICE OF
MOTION and MOTION to be served on all persons set forth on the attached Service List identified as Registrants
through the Court’s Electronic Notice for Registrants and, as to all other persons on the attached Service List by
mailing a copy of same in an envelope properly addressed and with postage fully prepaid and by depositing same in
the U.S. Mail, Chicago, Illinois, on the 4th day of March, 2021.
                                                                          s/ Gregory K. Stern
                                                                          Gregory K. Stern
Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard, Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 20-20638      Doc 17    Filed 03/04/21 Entered 03/04/21 14:29:21    Desc Main
                                 Document     Page 2 of 5



                                        SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 South Dearborn Street, Room 873
Chicago, Illinois 60604

N. Neville Reid
Fox, Swibel, Levin & Carroll, LLP
200 West Madison Street
Suite 3000
Chicago, Illinois 60606

Thomas R. Hitchcock
Hitchcock & Associates, P.C.
53 West Jackson Boulevard, Suite 724
Chicago, Illinois 60604
  Case 20-20638        Doc 17      Filed 03/04/21 Entered 03/04/21 14:29:21           Desc Main
                                     Document     Page 3 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE                                                    )      Chapter 7
                                                         )
LAURA O’CONNOR,                                          )      Case No. 20-20638
                                                         )
                                Debtor.                  )      Hon. Carol A. Doyle

                          APPLICATION TO EMPLOY ATTORNEYS

        Now comes N. Neville Reid, Chapter 7 Trustee (the ‘Trustee”), and in support of his

Application to Employ Attorneys, Gregory K. Stern, Monica C. O'Brien and Rachel S. Sandler (the

“Attorneys”), respectfully states as follows:

        1.      On November 24, 2020, Laura O’Connor (the “Debtor”) caused a Voluntary Petition

for relief under Chapter 7 of the United States Bankruptcy Code to be filed; and N. Neville Reid

(the “Trustee”) was appointed as trustee in this case.

        2.      The Trustee believes that there are assets, including but not limited to the

Debtor’s interest in a divorce settlement.

        3.      Pursuant to 11 U.S.C. § 327(a) the Trustee desires to employ Gregory K. Stern,

Monica C. O'Brien and Rachel S. Sandler because they have experience in matters of this nature

and are well qualified to represent the Trustee in this case.

        4.      The professional services to be rendered by the Attorneys include, but are not

limited to:

        (a)     Assisting the Trustee in administering and liquidating assets;

        (b)     Providing the Trustee legal advice with respect to his investigation, administration

and liquidation of property of the estate;

        (c)     Reviewing and examining the Debtor’s assets, books and records; proofs of claim,
  Case 20-20638        Doc 17     Filed 03/04/21 Entered 03/04/21 14:29:21                Desc Main
                                    Document     Page 4 of 5



and any other documentation related to assets or property of this estate;

        (d)     Analyzing case for filing of complaints to recover assets on behalf of the estate with

regards to any avoidance actions, fraudulent conveyances, or turnover of estate assets;

        (e)     Negotiating with creditors and other parties in interest, attending court hearings and

meeting with attorney and other parties in interest;

        (f)     Preparation of applications to employ attorneys, accountants or other professional

persons, including asset recovery specialists, objections to claims, and any other necessary

pleadings required for the proper administration of this estate;

        (g)     Representation of Trustee at court hearings; and,

        (h)     Performing all other legal services that may be necessary or required for the

representation of the Chapter 7 Trustee and for the proper administration of this estate.

        5.      The Attorneys have agreed to be compensated for services rendered in accordance

with their hourly rates as in effect from time to time, with all compensation and reimbursement of

costs being subject to further approval of this Court. At present, the hourly rates are as follows:

$500.00 for services rendered by Gregory K. Stern, $475.00 for services rendered by Monica C.

O’Brien, and $350.00 for services rendered by Rachel S. Sandler.

        6.      The Attorneys have no connection with the Debtor, her creditors, or any other party

in interest herein, their respective attorneys and accountants, the United States Trustee or any other

person employed in the office of the United States Trustee, and the Attorneys represent no interest

adverse to the Debtor or to the estate in the matters upon which they are to be engaged for the

Trustee. The affidavits of Gregory K. Stern, Monica C. O'Brien and Rachel S. Sandler attesting to

the foregoing are attached hereto and are made a part hereof.

        7.      The employment of Attorneys is in the best interest of this estate.
  Case 20-20638        Doc 17     Filed 03/04/21 Entered 03/04/21 14:29:21              Desc Main
                                    Document     Page 5 of 5



       WHEREFORE, the Trustee prays for an Order, pursuant to 11 U.S.C. § 327(a), authorizing

the employment of Gregory K. Stern, Monica C. O’Brien, and Rachel S. Sandler as attorneys for the

Trustee herein, effective March 3, 2021, to perform all necessary legal services on behalf of the

Trustee during this Chapter 7 proceeding; and, for such other further relief as this Court deems just.


                                                              /s/ Gregory K. Stern
                                                       Attorney For Chapter 7 Trustee




Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
